Citation Nr: 1110444	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-01 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to February 1983.  He denied in June 1997.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in St. Petersburg, Florida.  In September 2010, the appellant testified before the undersigned at the RO.  A transcript of the hearing testimony is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The appellant is contending that the Veteran had exposure to Agent Orange in service and that this exposure is related to his fatal cancer.  

In this regard, in November 1997 the RO initially denied the appellant's claim for service connection for the cause of the Veteran's death.  The RO again denied the claim in November 2004.  In so doing, the RO determined that the cause of the Veteran's death was not related to service.  

During the pendency of this case, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding new and material evidence claims.  The Court requires that VA, by way of a specific notice letter, (1) notify the claimant of the evidence and information necessary to reopen the claim (i.e., describe what new and material evidence is); (2) notify the claimant of the evidence and information necessary to substantiate each element of the underlying service connection claim; and (3) notify the claimant of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits.  Id.

Review of the record shows that a January 2007 letter addressed the appellant's claim for the cause of the Veteran's death, but did not address requirements set forth in Kent.  Therefore, a remand to provide the appellant with Kent notice is required.  See 38 U.S.C.A. § 5103(a) (West 2002).

Additionally, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, the Court has held section 5103(a) notice must be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id.

However, the Board does not find that the January 2007 correspondence sent to the appellant complies with the Court's holding in Hupp because it did not address the appellant's contention regard that the cancer that caused the Veteran's death was caused by his exposure to Agent Orange.  Therefore, a remand is also required to comply with Hupp.  See 38 U.S.C.A. § 5103(a)

In this regard, the claimant's representative testified at a Board hearing in September 2010 that although the available records do not show that the Veteran served in the Republic of Vietnam he did serve in Thailand and it was not uncommon for people stationed in Thailand to go on temporary duty (TDY) outside the country to provide various services.  Moreover, the Board notes that M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10, q and r (October 4, 2010) (M21-1MR) provides specific guidelines for developing claims when it is alleged that a veteran was exposed to herbicides while serving in Thailand.

Accordingly, the Board finds that a remand is also required to undertake the development needed to confirm whether or not the Veteran was TDY to Vietnam while stationed in Thailand and to insure that the M21-1MR guidelines have been fully complied with.  See 38 U.S.C.A. § 5103A(b) (West 2002); see also Graves v. Brown, 8 Vet. App. 522, 524-25 (1996) (holding that, where the VA is on notice of the existence of evidence that might constitute new and material evidence to reopen a claim, the VA should inform the appellant to submit it and assist the appellant, where possible, in obtaining it).

Lastly, there appears to be outstanding medical records pertaining to the Veteran's squamous cell cancer of the floor of the mouth.  Specifically, while the Veteran received ongoing treatment for squamous cell carcinoma of the anterior floor of the mouth since first being diagnosed in 1991, the record does not include any of his pre-August 1994 treatment records.  Therefore, the Board finds that a remand is also required to attempt to obtain these records including the first evaluation by D. Gonzalez, M.D., who, in an August 1994 report, stated that he first evaluated the Veteran in 1991.  See 38 U.S.C.A. § 5103A(b); see also Graves, supra.  


Accordingly, the appeal is REMANDED for the following actions:

1.  Undertake all the development found at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10, q and r (October 4, 2010) for claims when it is alleged that a veteran was exposed to herbicides while serving in Thailand that have not as yet be accomplished.  All efforts taken to comply with the M21-1MR should be documented in detail and placed in the claim's files.

2.  Obtain a copy of the Veteran's complete service personnel records from his Official Military Personnel File (OMPF), including all records of his assignments, whether permanent or TDY stations.  If efforts to obtain the Veteran's OMPF are unsuccessful through the National Personnel Records Center (NPRC), request such records from the Records Management Center (RMC), the National Archives and Records Administration (NARA), the Department of the Air Force (to include the Air Force Personnel Center (AFPC) at MacDill Air Force Base in Florida (the place of the Veteran's separation from service)), and/or other appropriate depository.  Associate all documents obtained with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and VA must continue such efforts until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If any records are not available, the appellant and her representative informed of this fact and provided an opportunity to obtain and submit these records themselves.

3.  After obtaining proper authorization, request copies of all pertinent, outstanding private treatment records for the Veteran's squamous cell carcinoma, floor of the mouth, covering the period beginning in 1991 to June 1997.  These records should include, if available, Dr. Gonzalez's initial evaluation of the Veteran in 1991.  If any treatment records are not available, this should be documented in the claims file and the appellant and her representative informed and provided an opportunity to obtain and submit these records themselves.

4.  Prove the appellant with all required Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), notice.  Specifically,

(a) Notify the appellant of the information and evidence necessary to substantiate her claim;

(b) Notify the appellant of the information and evidence she is responsible for providing;

(c) Notify the appellant of the information and evidence VA will attempt to obtain, e.g., that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency and will make as many requests as are necessary to obtain relevant records from a Federal department or agency;

(d) Provide the appellant with an explanation as to the information or evidence needed to establish disability ratings and effective dates for her claim;

(e) Notify the appellant of the evidence and information necessary to reopen the claim of entitlement to service connection for the cause of the Veteran's death, to include the definition of "new" and "material" evidence;

(f) Notify the appellant of the reasons for the prior final denial in November 2004;

(g) Notify the appellant of what specific evidence would be required to substantiate the element or elements needed to grant the appellant's service connection claim (i.e., medical evidence establishing that the cause of the Veteran's death was related to service, to include exposure to Agent Orange (if and only if, such exposure is demonstrated and conceded).  This notice is outlined by the Court in Kent, supra;

(h) Include a statement of the conditions for which the Veteran was service connected at the time of his death, if any;

(i) Explain the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and

(j) Explain the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

5.   Then, readjudicate the application to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the appellant an opportunity to respond before the appeal is returned to the Board.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 

for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

